Citation Nr: 1340172	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for spondylolisthesis and degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which, in pertinent part, denied service connection for a low back disorder.  

The Veteran testified as to the issue of the back disability, at an August 2010 hearing held by the undersigned sitting at the RO, a transcript of which is associated with the claims file.  The Veteran did not offer testimony concerning entitlement to a TDIU during his August 2010 Board hearing, and he indicated on his May 2011 VA form 9 that he did not want a Board hearing concerning entitlement for a TDIU.  

The claim was previously remanded by the Board in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

Throughout his appeal, the Veteran has consistently asserted that he has a current low back disorder as a result of two separate in-service injuries.  First, he has claimed that while in basic training, he was climbing over an obstacle when he slipped and fell about 15 feet.  He related that he landed on his buttocks and injured his feet.  Second, he has stated that while he was serving in Vietnam, he was throwing cans of ammunition out of a helicopter while the helicopter was under fire.  He recalled the helicopter jerking, and he fell out of the door and landed on his back on a pile of sandbags.

According to the Veteran's service personnel records, he served in Vietnam from October 1969 to October 1970.  He served as a helicopter crew chief mechanic.  His personnel records also reflect that he was involved in three separate military campaigns while in Vietnam.  Additionally, in a separate December 2006 decision granting service connection for PTSD, the RO conceded that the Veteran was exposed to combat.  See 38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application, and the Board has accepted the Veteran's description of falling out of a helicopter and onto a pile of sandbags while serving in Vietnam.  However, the Board further notes that on the Veteran's December 1971 separation examination, the examiner found that the Veteran's spine was normal.  Also, the Veteran indicated on a Report of Medical History completed in December 1971 that he did not have recurrent back pain.

The first post-service treatment record which reflects complaints of low back problems dates from December 1993, when the Veteran was treated for lower back pain.  The treatment record shows that the previous month, on November 19, 1993, the Veteran felt pains in his lower back after stepping off of a pedestal.  The examiner gave diagnoses of low back pain, probable minor L-5 radiculopathy, and spondylolisthesis L5-S1.  Another private treatment record from May 1996 indicates that the Veteran injured his back the prior Saturday while doing yard work.  Additionally, a private treatment record from May 2002 states that the Veteran had problems with his back and lower extremity radiation following an on-the-job injury in 1997.  It was further noted that following his on-the-job injury, the Veteran had a fusion of the lowest two mobile lumbar levels.  Subsequently, he underwent a series of back surgeries.

In December 2000, F.J.H., DC, DACAN, DAAPM, FASA wrote a letter indicating that the Veteran had spondylolysis and subsequent spondylolisthesis.  He referenced the Veteran's reported fall during basic training and said that the Veteran's fall could likely have fractured the pars interarticularis of the Veteran's lower lumbar spine.  He opined that, barring any other traumatic events not disclosed by the Veteran, there was a reasonable medical probability that the Veteran's current low back disability could likely be the end result of his in-service basic training injury.  While this letter ostensibly provides a connection between a current low back disability and the Veteran's service, it does not appear that the Veteran disclosed his 1997 on-the-job injury or other back injuries incurred during the 1990s.  Thus, the December 2000 opinion from F.J.H. appears to be based on an incomplete history provided by the Veteran and is not probative as to whether his low back disorder is related to his military service.  See Reonal v. Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993).

In connection with the current claim, the Veteran was given a VA examination in October 2006.  The examiner recorded the Veteran's history of falling out of a helicopter onto sandbags while delivering ammunition while on active duty.  After performing an examination, the examiner gave diagnoses of spondylolisthesis, degenerative disc disease, lumbosacral spine.  No etiology opinion was given.

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the October 2006 VA examination was given in connection with a service connection claim, the examiner gave no opinion regarding the origin of the Veteran's low back disorder.  As such, the October 2006 VA examination report is inadequate for adjudication purposes.  No other VA examination report of record corrects that deficiency.  As such, on remand, the Veteran should be given a VA examination for an etiology opinion regarding his low back disorder.

Concerning the Veteran's claim for a TDIU, letters from D.S.B., M.D., and R.B., M.D., dated in January and April 2004 suggest that the Veteran is unemployable due to his low back disorder.  Indeed, in June 2004, the Social Security Administration awarded the Veteran disability benefits due to his status post-lumbar fusion and peripheral neuropathy.  As the resolution of the Veteran's service connection claim for a low back disorder might be determinative of the Veteran's claim for a TDIU, these issues are inextricably intertwined.  Thus, a decision at this time by the Board with respect to the claim for a TDIU would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the Veteran to undergo a VA examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is related to any incident of the Veteran's active duty service.  For the purposes of this opinion, the examiner is to consider the Veteran's report of falling out of a helicopter and onto a pile of sandbags while on active duty to be credible.  The examiner is also requested to discuss the Veteran's post-service history of back injuries, to include his on-the-job injury in 1997.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims of service connection for a low back disability and entitlement to TDIU, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the Veteran's claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


